Exhibit 10.1

LEASE AGREEMENT

between

RBC CENTER II, LLC

(Landlord)

and

RELIANT BANK

(Tenant)

Entered into

as of April 1, 2010

For Space in the RBC Center at

101 Creekstone Boulevard

Franklin, Williamson County, Tennessee 37067

[OPERATIONS CENTER LEASE]

 

1



--------------------------------------------------------------------------------

Table of Contents

 

1.   General Business Terms      4      (a)   

Addresses

     4      (b)   

Base Rental

     4      (c)   

Base Rental Adjustment

     4      (d)   

Building

     4      (e)   

Commencement Date

     4      (f)   

Expiration Date

     4      (g)   

First Rental Payment

     4      (h)   

Guarantor(s)

     5      (i)   

Leased Premises

     5      (j)   

Parking

     5      (k)   

Permitted Uses

     5      (1)   

Property

     5      (m)   

Renewal Option(s)

     5      (n)   

Total Rentable Area in the Building

     5      (o)   

Security Deposit

     5      (p)   

Tenant Finish Allowance

     5      (q)   

Tenant’s Plan Deadline

     6      (r)   

Tenant’s Rentable Area

     6      (s)   

Common Area Maintenance

     6      (t)   

Property Taxes

     6      (u)   

Insurance

     6      (v)   

Landlord’s Work

     7    2.  

Term

     7    3.  

Rent

     7    4.  

Base Rental Adjustment

     7    5.  

Sales and Use Tax

     8    6.  

Security Deposit

     8    7.  

Tenant Improvements

     8    8.  

Lease Commission

     8    9.  

Services to be Furnished by the Landlord

     8    10.  

Keys, and Locks

     10    11.  

Graphics

     10    12.  

Repairs by Landlord

     10    13.  

Landlord’s Right of Entry

     10    14.  

Permitted Uses

     11    15.  

Common Area

     11    16.  

Laws, Regulations and Rules of Building

     11    17.  

Care of Leased Premises

     11    18.  

Repairs and Alterations by Tenant

     12    19.  

Discharge of Liens

     12    20.  

ADA Compliance

     13    21.  

Hazardous Substances

     13   

 

2



--------------------------------------------------------------------------------

22.  

Holding Over

     14    23.  

Landlord’s Right to Substitute Space

     14    24.  

Peaceful Enjoyment

     14    25.  

Hold Harmless

     14    26.  

Limitation of Landlord’s Liability

     14    27.  

Defaults and Landlord’s Remedies

     15    28.  

Condemnation

     17    29.  

Damage and Destruction to the Leased Premises

     17    30.  

Casualty Insurance

     17    31.  

Waiver of Subrogation

     18    32.  

Liability Insurance

     18    33.  

Subordination and Attornment

     18    34.  

Mortgagee Protection

     18    35.  

Estoppel Letter

     19    36.  

Assignment by Landlord

     19    37.  

Assignment or Sublease

     20    38.  

Guarantors

     20    39.  

Miscellaneous Provisions

     20      (a)   

Amendments

     20      (b)   

Binding Agreement

     20      (c)   

Gender; Captions

     20      (d)   

Governing Law

     21      (e)   

Entire Agreement

     21      (f)   

Severability

     21      (g)   

Payment and Notices

     21      (h)   

Interest of Tenant in the Leased Premises

     21      (i)   

No Recordation

     21      (j)   

Multiple Counterparts

     22    40.  

Common Area Maintenance, Taxes and Insurance

     22   

 

3



--------------------------------------------------------------------------------

LEASE AGREEMENT

This Lease Agreement is dated as of April 1, 2010 between RBC Center II, LLC, a
Tennessee limited liability company (“Landlord”), as Landlord and Reliant Bank
(“Tenant”), as Tenant. Contemporaneously herewith, Landlord and Tenant are
entering into that certain Lease for additional space in the Building for
Tenant’s branch location (the “Branch Lease”). Landlord hereby leases to Tenant,
and Tenant accepts from Landlord, the Leased Premises hereinafter described in
consideration of the following mutual covenants and conditions:

 

  1. GENERAL BUSINESS TERMS.

 

  (a) ADDRESSES.

The address of Landlord is 1728 General George Patton Drive, Brentwood,
Tennessee 37027. The address of Tenant is 1736 Carothers Parkway, Suite 100,
Brentwood, Tennessee 37027.

 

  (b) BASE RENTAL.

$25.00 per square foot of rentable area on the second floor of the Building.

 

  (c) BASE RENTAL ADJUSTMENT.

The increase in Base Rental payable determined as of each anniversary of the
Commencement Date of the Lease Term as described in Section 4 of the Lease.

 

  (d) BUILDING.

The Building located in the RBC Center at 101 Creekstone Boulevard, Franklin,
Williamson County, Tennessee 37067.

 

  (e) COMMENCEMENT DATE.

April 1, 2010.

 

  (f) EXPIRATION DATE.

The date that is the tenth anniversary of the Commencement Date.

 

  (g) FIRST RENTAL PAYMENT.

Tenant shall, upon execution of this Lease, pay to Landlord the first month’s
Base Rental payment in advance, together with the Security Deposit required
under Section 1(o) of this Lease.

 

4



--------------------------------------------------------------------------------

  (h) GUARANTOR(S).

None.

 

  (i) LEASED PREMISES.

13,100 rentable square feet on the second floor of the Building.

 

  (j) PARKING.

Tenant, as well as all other tenants at the Building, and such parties,
employees, visitors, agents and invitees, shall have use of the designated
parking areas at the Property. Landlord may make, modify and enforce rules and
regulations relating to the parking of automobiles at the Property, and Tenant
and its employees, guests, agents and invitees utilizing such facilities will
abide by such rules and regulations.

 

  (k) PERMITTED USES.

An office, subject to the terms, conditions, and limitations provided in this
Lease.

 

  (l) PROPERTY.

The property in which the Leased Premises is located is the RBC Center, 101
Creekstone Boulevard, Franklin, Williamson County, Tennessee 37067. The legal
description of the property is attached hereto as Schedule 1A and incorporated
herein by reference.

 

  (m) RENEWAL OPTION(S).

Tenant shall have the option to renew the Term of this Lease for one (1) renewal
period of ten (10) years, as provided for in this Lease, provided Tenant also
agrees to renew the Branch Lease for an identical renewal term. If Tenant renews
this Lease and if Tenant concurrently exercises its option to renew the Branch
Lease, Landlord and Tenant shall agree upon the new Base Rental of the Leased
Premises at least five months before the expiration of the then lease term.

 

  (n) TOTAL RENTABLE AREA IN THE BUILDING.

23,608 square feet.

 

  (o) SECURITY DEPOSIT.

None.

 

  (p) TENANT FINISH ALLOWANCE.

[Intentionally Omitted]

 

5



--------------------------------------------------------------------------------

  (q) TENANT’S PLAN DEADLINE.

N/A.

 

  (r) TENANT’S RENTABLE AREA.

Tenant’s Rentable Area is hereby stipulated to be 13,100 square feet.

 

  (s) COMMON AREA MAINTENANCE.

The term “Common Area Maintenance” as used in this Lease means all costs and
expenses of every kind or nature incurred by Landlord in the operation,
maintenance, replacement, and repair of the Building and the Property. Common
Area Maintenance shall include, without limitation, the cost of police, security
and fire protection services, if provided; mowing, gardening and landscaping;
cleaning; repairs and painting; striping, sweeping; lighting (including the cost
of electricity and maintenance and replacement of fixtures and bulbs);
regulating traffic; rubbish, garbage and other refuse removal; pest control; ice
and snow removal; machinery, equipment and supplies used in the operation and
maintenance of the Building and the Property and facilities; repair of paving,
curbs and walkways; utility and drainage fees and utilities, including
telephone, cable, gas, electric, water and sewer charges; the cost to Landlord
of personnel to implement this operation, maintenance, replacement, and repair
of Building and the Property as provided above (including Worker’s Compensation
insurance covering such personnel), and an administrative charge equal to
fifteen percent (15%) of the total cost of the foregoing. Landlord and Tenant
agree that Landlord shall have the sole discretion to determine whether or not a
particular service is advisable and to employ such persons and acquire such
equipment as Landlord deems advisable in order to provide and maintain the
Building and the Property.

 

  (t) PROPERTY TAXES.

The term “Property Taxes” as used in this Lease means all ad valorem or other
property taxes or special assessments levied by any governmental entity on the
Building or the Property, provided, however, that this term shall not include
income taxes owed by the owner of the Building and the Property or sales taxes
solely based on sales made by businesses operating in the Building or the
Property.

 

  (u) INSURANCE.

The term “Insurance” as used in this Lease means all insurance carried by
Landlord with respect to the Building or the Property, including, but not
limited to, insurance carried by Landlord pursuant to paragraph 30 of this
Lease.

 

6



--------------------------------------------------------------------------------

  (v) LANDLORD’S WORK.

Landlord shall construct the Building and the Leased Premises in accordance with
Schedule 1C attached hereto and incorporated herein by reference.

 

  2. TERM.

The term of this Lease (the “Term”) shall commence upon the Commencement Date,
and unless sooner terminated as provided for in this Lease, shall continue until
the Expiration Date. In the event of any delay on the part of Landlord in making
the Leased Premises available for occupancy by Tenant that is not caused by
Tenant, the Commencement Date of the Term and the obligation of the Tenant to
pay rent on the Leased Premises shall be extended to the date the Leased
Premises are ready for occupancy by the Tenant. If such delay is caused by
Landlord, the Commencement Date, the obligation of Tenant to pay rent and the
Expiration Date shall be extended by the period of such delay. After the
Commencement Date, Tenant shall promptly, upon demand, execute and deliver to
Landlord the Tenant Acceptance Agreement in the form attached hereto as Schedule
2.

 

  3. RENT.

Tenant shall pay the Base Rental, together with one-twelfth (1/12) of the Base
Rental Adjustment, in advance without demand on the First Rental Payment Date
and on the first day of each succeeding calendar month during the Term of this
Lease. If the Term of this Lease commences on other than the first day of a
calendar month or terminates on other than the last day of a calendar month,
then the Base Rental and the Base Rental Adjustment for such month or months
shall be prorated. Tenant shall also pay as additional rent all such other sums
of money as shall become due from and payable by Tenant to Landlord under this
Lease. In the event any installment of Base Rental, Base Rental Adjustment, or
additional rent due Landlord under this Lease shall not be paid by Tenant within
ten (10) days of the date when the same is due, a late charge of ten percent
(10%) of the amount of such payment shall be payable by Tenant to Landlord. From
and after the date that any such payment shall be thirty (30) days or more past
due, it shall bear interest at the maximum rate permitted by applicable law
until paid. Tenant further agrees to pay a $25.00 handling fee to Landlord in
the event any check drawn on Tenant’s bank account in payment of Base Rental or
additional rent is returned as a result of insufficient funds.

 

  4. BASE RENTAL ADJUSTMENT.

The Base Rental Adjustment shall be determined as of each anniversary of the
Commencement Date of the Lease Term in the manner hereinafter provided (each
such date being hereinafter called an “Adjustment Date,” and each one (1) year
period from any given Adjustment Date through the day before the next succeeding
Adjustment Date being herein called an “Adjustment Period’). Each such Base
Rental Adjustment shall be payable in monthly installments in advance on the
first day of every calendar month during the Adjustment Period for which such
Base Rental Adjustment was determined. Landlord shall notify Tenant in writing
of the monthly amount of the Rental Adjustment for each Adjustment Period as
soon as practicable. For each Adjustment Period, the Base Rental Adjustment
shall be an amount equal to the difference between (a) the original Base Rental
and (b) the amount that the Base Rental would be if increased on each Adjustment
Date by two percent (2%) per annum, compounded.

 

7



--------------------------------------------------------------------------------

  5. SALES AND USE TAX.

Any sales, use or other tax, excluding corporate excise or income taxes, now or
hereafter imposed by the United States of America, the State of Tennessee, or
any political subdivision thereof, shall be paid monthly or annually as required
as additional Base Rental by Tenant notwithstanding the fact that such statue,
ordinance or enactment imposing the same may endeavor to impose the tax on the
Landlord, and Tenant’s Base Rental shall be increased by an amount sufficient to
pay any such tax or taxes.

 

  6. SECURITY DEPOSIT.

None.

 

  7. TENANT IMPROVEMENTS; TENANT FINISH ALLOWANCE.

[Intentionally Omitted.]

 

  8. LEASE COMMISSION.

Tenant represents and warrants that Tenant has not dealt with any agent or
broker in connection with this Lease, and Tenant agrees to indemnify and hold
harmless Landlord from any claims of any broker(s) arising from dealings with
Tenant in connection with this Lease.

 

  9. SERVICES TO BE FURNISHED BY THE LANDLORD.

Landlord shall furnish the following services without charge at the proper
season during reasonable hours (8:00 a.m. to 6:00 p.m. Monday through Friday
inclusive) on normal business days, except legal holidays normally observed in
Nashville, Tennessee:

(a) Entry to the Leased Premises during normal working hours on business days.
On other days and after normal working hours, Tenant may have entry to the
Leased Premises at such times by a key, card key system, or by signing in with a
guard, whichever is chosen by Landlord.

(b) Elevator facilities, where applicable.

(c) Hot and cold water at those points of supply provided for general use of
other tenants in the Building; central heat and air conditioning, at such
temperatures and in such amounts as are considered by Landlord to be standard,
but service at times during business days other than normal business hours for
the Building, on Saturdays, Sundays and holidays or in an amount considered by
Landlord to be in excess of standard (machinery, lighting fixtures or equipment
in the Leased Premises having an electrical load in excess of four (4) watts per
square foot of Rentable Area or occupancy in excess of one person per 200 square
feet of Rentable Area

 

8



--------------------------------------------------------------------------------

being conclusively presumed to be in excess of standard) to be furnished only
upon the request of Tenant, who shall bear the entire cost thereof. Landlord
will provide maintenance and electric lighting service for all public areas and
special service areas of the Building in the manner and to the extent deemed by
Landlord to be standard.

(d) Janitorial service on Mondays - Fridays (except for holidays); provided
Tenant shall provide cleaning for any area in the Leased Premises used for
storage, preparation, service or consumption of food or beverages on a daily
basis and pest extermination on a monthly basis in a manner satisfactory to
Landlord.

(e) Electrical facilities and sufficient power for typewriters, voice writers,
calculating and duplicating machines, printers, terminals, personal computers,
personal computer networks, and other machines of similar low electrical
consumption; but not including electricity required for main frame electronic
data processing equipment and special lighting in excess of building standards,
or any item of electrical equipment which (singly) consumes more than 0.5
kilowatts at rated capacity or requires a voltage other than 120 volts single
phase. If Tenant uses any of the services or electrical current as enumerated in
subsection (c) in an amount greater than 5,000 watt hours annually per square
foot of Rentable Area or such larger amount as may be deemed excessive by
Landlord, Landlord reserves the right to charge Tenant as additional rent a
reasonable sum as reimbursement for the direct cost of such added services. Any
additional equipment, feeders or risers necessary to supply Tenant’s electrical
requirements in excess of the amount to be provided by Landlord pursuant to this
subsection (e) shall be supplied by Landlord at the expense of Tenant, provided
such installations will not, in Landlord’s judgment, overload the electrical
system of the Building or entail excessive or unreasonable alterations to the
Building or the Leased Premises,

(f) All building standard fluorescent bulb replacement in all areas and all
incandescent bulb replacement in public areas, toilet and restroom areas and
stairwells.

(g) In the event of disagreement as to the reasonableness of any charge made by
Landlord to reimburse Landlord for additional costs to be paid by Tenant
pursuant to subparagraphs (c) or (e) hereof the opinion of the appropriate local
utility company or a local independent professional engineer reasonably selected
by Landlord shall prevail.

Failure by Landlord to any extent to furnish the services described in this
Section 9, or any cessation thereof, resulting from the repair or alteration of
the Building or causes beyond the reasonable control of Landlord shall not be
construed as an eviction of Tenant nor work an abatement of rent, nor relieve
Tenant from fulfillment of any covenant or agreement hereof. Notwithstanding the
foregoing, the Base Rental shall abate proportionately during such time as
substantial services shall not be provided to Tenant and Tenant shall be
materially inconvenienced thereby in excess of seventy-two (72) hours.

 

9



--------------------------------------------------------------------------------

  10. KEYS AND LOCKS.

Landlord shall furnish Tenant with two (2) keys for each corridor door entering
the Leased Premises. Additional keys will be furnished at a charge by Landlord
on an order signed by Tenant or Tenant’s authorized representative. All such
keys shall remain the property of Landlord. No additional locks shall be allowed
on any door of the Leased Premises nor shall Tenant change the locks without
Landlord’s permission, and Tenant shall not make, or permit to be made any
duplicate keys, except those furnished by Landlord. Upon termination of this
Lease, Tenant shall surrender to Landlord all keys of the Leased Premises and
give to Landlord the explanation of the combination of all locks for safes, safe
cabinets and vault doors, if any, installed in the Leased Premises by Tenant.

 

  11. GRAPHICS.

Landlord shall provide and install, at Landlord’s cost, all letters or numerals
on entrance doors to the Leased Premises. All such letters and numerals shall be
in the Building standard graphics, and no others shall be used or permitted on
the Leased Premises.

 

  12. REPAIRS BY LANDLORD.

Landlord shall not be required to make any improvements to or repairs of any
kind or character in the Leased Premises during the Term of this Lease, except
such repairs as may be deemed necessary by Landlord for normal maintenance
operations required to maintain the Leased Premises in tenantable condition. The
obligation of Landlord to maintain and repair the Leased Premises shall be
limited to building standard items. Special leasehold improvements will, at
Tenant’s written request, be maintained by Landlord at Tenant’s expense, at a
cost or charge equal to the direct costs incurred in such maintenance plus 15%
of said cost to cover overhead. Landlord shall be responsible for the operation
and maintenance of the Common Area, as hereinafter defined, including, without
limitation, the repair and maintenance of all parking areas, driveways,
sidewalks, landscaped areas, drainage, lighting facilities, and traffic
directional signs and markers within the Common Area, and to keep the same in a
clean condition, clearly striped and reasonably free of rubbish, refuse, snow,
ice, and dirt. Further, the Landlord shall repair and maintain the structural
portions of the Building, including exterior walls and roof.

 

  13. LANDLORD’S RIGHT OF ENTRY.

Landlord or its agents, representatives or licensees shall have the right to
enter into and upon any part of the Leased Premises for the following purposes:
(a) to inspect the Leased Premises; (b) to exhibit the Leased Premises to
prospective purchasers of the Building or, during the final six (6) months of
the Term, to prospective tenants; (c) to clean or make alterations, repairs or
renovations to the Leased Premises or the Building; (d) for any purpose which
Landlord shall deem necessary for the operations, maintenance, or improvement of
the Building and the general welfare and comfort of its tenants; or (e) to abate
any condition which constitutes a violation of any covenant or condition of this
Lease or of the Rules and Regulations, provided the applicable grace period for
Tenant to cure such violation shall have expired. Landlord agrees to make a
reasonable effort, at all times, to minimize any disruptions that would
adversely affect Tenant’s use and enjoyment of the Leased Premises. Tenant shall
not be entitled to any abatement or reduction of rent by reason of the exercise
of the foregoing rights on the part of Landlord. Provided however, that because
of the strict privacy laws and security requirements that pertain to banks,
Landlord and Landlord’s agents or other representatives shall not enter the
Premises without at least one employee of Tenant present at all times. Tenant
shall make all reasonable efforts to provide access under these conditions upon
request.

 

10



--------------------------------------------------------------------------------

  14. PERMITTED USES.

Tenant shall use and occupy the Leased Premises for the Permitted Uses and for
no other purpose. In no case shall Tenant occupy or use, or permit any portion
of the Leased Premises to be occupied or used, for any business or purpose that
is unlawful or, in Landlord’s sole opinion, disreputable or extra-hazardous on
account of fire or other danger, or permit anything to be done which would in
any way increase the rate of fire or liability or any other insurance coverage
on the Property and/or the improvements located thereon or their contents, cause
the load upon any floor to exceed the load for which the floor was designed or
the amount permitted by law, or use electrical energy exceeding the capacity of
the then-existing feeders or wiring installations. Tenant shall further conduct
its business and control its agents, employees, invitees, and visitors in such
manner as not to create any nuisance or interfere with, annoy, or disturb any
other tenant or Landlord in its operation of the Property.

 

  15. COMMON AREA.

During the term of this Lease, Landlord grants Tenant a non-exclusive license to
use and occupy in common with others so entitled, the common area of the
Building (hereinafter referred to as the “Common Area”), including, but not
limited to, corridors, stairways, elevators, restrooms, lobbies, entranceways,
parking areas (subject to payment at scheduled rates), service roads, loading
facilities, sidewalks, and other facilities as may be designated from time to
time by Landlord subject to the terms and conditions of this Lease.

 

  16. LAWS, REGULATIONS AND RULES OF BUILDING.

Tenant shall comply with all applicable laws, ordinances, rules and regulations
relating to the use, condition or occupancy of the Leased Premises and the
Common Area. Tenant shall comply with reasonable rules and regulations as may be
adopted or altered by Landlord from time to time for the safety, care and
cleanliness of the Leased Premises, Building and Common Area and for
preservation of good order therein after receiving notice thereof including, but
not limited to, the Rules and Regulations attached hereto as Schedule 16.

 

  17. CARE OF LEASED PREMISES.

Tenant shall not commit or allow any waste or damage to be committed on any
portion of the Leased Premises, and at the termination of this Lease, Tenant
shall deliver possession of the Leased Premises to Landlord in as good condition
as at date of possession by Tenant ordinary wear and tear or damage resulting
from fire or other unavoidable casualty excepted. If Tenant installs
improvements in the Leased Premises reasonably determined by Landlord to be
special or nonstandard, Landlord may require Tenant to remove such special or
non-standard improvements and restore the Leased Premises to its original
condition at Tenant’s sole cost and expense upon the termination of this Lease.

 

11



--------------------------------------------------------------------------------

  18. REPAIRS AND ALTERATIONS BY TENANT.

Tenant shall, at its own cost and expense, repair or replace any damage or
injury done to the Leased Premises or the Building, or the Common Area caused by
Tenant, its agents, contractors, servants, employees, invitees, or visitors;
provided, however, if Tenant fails to make such repairs or replacements
promptly, Landlord may, at its option, make such repairs or replacements, and
Tenant shall pay the cost thereof to the Landlord on demand as additional rent.
No alterations in the Leased Premises or signs visible from outside the Leased
Premises shall be made or installed by Tenant without the prior written consent
of Landlord, and at Landlord’s election such alterations or additions shall
become the property of Landlord upon termination of this Lease, All plans for
repairs, replacements, alterations, or installations required or permitted to be
made by Tenant shall be subject to the approval of Landlord, which may be
subject to any reasonable protections or restrictions designed to preserve the
architectural design and structural integrity of the Building and to protect
against claims by materialmen and laborers.

 

  19. DISCHARGE OF LIENS.

(a) Tenant shall not create or permit to be created or to remain, and shall
discharge, any lien, encumbrance or charge levied on account of any mechanic’s,
laborer’s or materialmen’s lien, or any mortgage, conditional bill of sale,
title retention agreement, chattel mortgage or security agreement, or otherwise,
resulting from any contract or commitment made by Tenant, which might or does
constitute a lien, encumbrance or charge upon the Leased Premises, the Common
Area or the Property, or the income therefrom, having a priority or preference
over or ranking on a party with the estate, right or interest of Landlord in the
Leased Premises, or any part thereof, or the income therefrom, and Tenant will
not suffer any other matter or thing whereby the estate, rights and interest of
Landlord in the Leased Premises or any part thereof or the income therefrom
might be impaired; provided that any such lien, encumbrance or charge may, after
the same becomes a lien on the Property, be paid or discharged in accordance
with the provisions of paragraph (b) of this section.

(b) If any mechanic’s, laborer’s or materialmen’s lien shall at any time be
filed against the Leased Premises or the Property, or any part thereof due to
acts or omissions of Tenant, Tenant, within ten (10) days after notice of the
filing thereof, shall cause the same to be discharged of record by payment,
deposit, bond, order of a court of competent jurisdiction or otherwise. In the
event of default by Tenant under this Lease, then in addition to any other right
or remedy, Landlord may, but shall not be obligated to, discharge the same
either by paying the amount claimed to be due or by procuring the discharge of
such lien by deposit or by bonding proceedings, and in any such event Landlord
shall be entitled, if Landlord so elects, to compel the prosecution of an action
for the foreclosure of such lien by the lienor and to pay the amount of the
judgment in favor of the lienor, with interest costs and allowances. In any
event if any suit, action or proceedings shall be brought to foreclosure or
enforce such lien (whether or not the prosecution thereof was so compelled by
Landlord), Tenant shall, at its sole cost and expense, promptly pay, satisfy and
discharge any final judgment entered therein, in default of which Landlord, at
its option may do so. Any and all amounts so paid by Landlord as in this section
provided, and all costs and expenses paid or incurred by Landlord in connection
with any or all of the foregoing matters, including, but not limited to,
reasonable counsel fees, together with interest thereon at the maximum rate
permitted by applicable law from the respective dates of Landlord’s making of
such payments, shall be paid by Tenant to Landlord on demand as additional rent
under this Lease.

 

12



--------------------------------------------------------------------------------

  20. ADA COMPLIANCE.

Tenant assumes all responsibility for compliance of the Leased Premises with any
and all applicable laws, regulations and building codes governing
non-discrimination and public accommodation laws and commercial facilities
(“Public Accommodation Laws”), including without limitation, the requirements of
the Americans With Disabilities Act, 42 U.S.C. 12101 et seq. (the “ADA Act”),
Public Accommodation Laws and all regulations and promulgations thereunder.
Tenant shall complete any and all alterations, modifications, or improvements to
the Leased Premises necessary in order to comply with all Public Accommodation
Laws during the term of this Lease. Landlord shall be responsible for the
compliance of the Building and the Common Area with the provisions of the ADA
Act as same may be amended from time to time, excepting, however, the Leased
Premises. Each party agrees to indemnify and hold the other wholly harmless from
and against any loss, costs, damages, expenses or liabilities, including
reasonable attorneys’ fees incurred by the nondefaulting party, arising out of
or in connection with the default of such party under this Section 20.

 

  21. HAZARDOUS SUBSTANCES.

Tenant covenants and agrees that it shall not cause or permit any “Hazardous
Substances” (as hereinafter defined) to be placed, held, generated, handled,
transported, located or disposed of in, on, about or at the Leased Premises or
the Building or any part thereof and that neither the Leased Premises or the
Building nor any part thereof shall ever be used as a dump site or storage site
(whether permanent or temporary) for any Hazardous Substances during the Lease
Term. Tenant hereby agrees to indemnify Landlord and hold Landlord harmless from
and against any and all losses, liabilities, including strict liability,
damages, injuries, expenses, including reasonable attorneys’ fees, costs of any
settlement or judgment and claims of any and every kind whatsoever paid incurred
or suffered by, or asserted against, Landlord by any person or entity or
governmental agency for, with respect to, or as a direct or indirect result of,
the presence on or under, or the escape, seepage, leakage, spillage, discharge,
emission, discharging or release from, the Leased Premises or the Building of
any Hazardous Substance (including, without limitation, any losses, liabilities,
including strict liability, damages, injuries, expenses, including reasonable
attorney’s fees, costs or any settlement or judgment or claims asserted or
arising under the Comprehensive Environmental Response, Compensation and
Liability Act, any so called federal, state or local “Superfund” or “Superlien”
laws, statute, law, ordinance, code, rule, regulation, order or decree
regulating, relating to or imposing liability, including strict liability,
substances or standards of conduct concerning any Hazardous Substance);
provided, however, that the foregoing indemnity is limited to matters arising
solely from Tenant’s violation of the covenants contained herein. For purposes
of this Lease, “Hazardous Substances” shall mean and include those elements or
compounds which are contained in the list of hazardous substances adopted by the
United States Environmental Protection Agency (the “EPA”) or the list of toxic
pollutants designated by Congress or the EPA or which are defined as hazardous,
toxic, pollutant, infectious or radioactive by any other Federal, state or local
statute, law, ordinance, code rule,

 

13



--------------------------------------------------------------------------------

regulation, order or decree regulating, relating to, or imposing liability or
standards of conduct concerning, any hazardous, toxic or dangerous waste,
substance or material, as now or at any time hereinafter in effect. Without
limiting the generality of the foregoing, Hazardous Substances shall include
petroleum and petroleum products.

 

  22. HOLDING OVER.

If Tenant retains possession of the Leased Premises or any part thereof after
the termination of this Lease, Tenant shall pay rent (including Base Rental and
Base Rental Adjustment) at two hundred percent (200%) the rate payable on the
month preceding such holding over computed on a daily basis for each day that
Tenant remains in possession. In addition thereto, Tenant shall be liable for
and pay to Landlord, all damages, consequential as well as direct, sustained by
reason of Tenant’s holding over.

 

  23. LANDLORD’S RIGHT TO SUBSTITUTE SPACE.

If the Leased Premises is less than a full floor, Landlord reserves the right
with Tenant’s consent, which shall not be unreasonably withheld, to substitute
other comparable space within the Building for the Leased Premises, provided
Landlord pays all reasonable moving expenses of Tenant incident to such
substitution.

 

  24. PEACEFUL ENJOYMENT.

Tenant shall have the right to peacefully occupy, use and enjoy the Leased
Premises during the Lease Term, subject to the other terms hereof, provided
Tenant pays the rent and other sums herein required to be paid by Tenant and
performs all of Tenant’s covenants and agreements herein contained. No
interruption of services or any exercise by Landlord of its rights under this
Lease shall be deemed a violation of the foregoing covenant.

 

  25. HOLD HARMLESS.

Landlord shall not be liable to Tenant or to Tenant’s agents, contractors,
servants, employees, customers, invitees, or visitors for any damage to person
or property caused by any act, omission or neglect of Tenant or such persons,
and Tenant agrees to indemnify and hold Landlord harmless from all liability and
claims for any such damage. Tenant shall not be liable to Landlord, or to
Landlord’s agents, contractors, servants, employees, customers, invitees, or
visitors for any damage to person or property caused by any act omission or
neglect of Landlord or such persons, and Landlord agrees to indemnify and hold
Tenant harmless from all claims for such damages.

 

  26. LIMITATION OF LANDLORD’S LIABILITY.

Landlord’s liability to Tenant shall be limited as follows:

(a) Landlord shall not be liable or responsible to Tenant for any injury to
person or property occurring in the Leased Premises, the Building or the Common
Area unless caused by the act, omission or neglect of Landlord, its agents,
contractors, servants, or employees.

 

14



--------------------------------------------------------------------------------

(b) Landlord shall not be liable or responsible to Tenant for lost profits,
business interruption or any other type of consequential damages caused by the
making of repairs or alterations to the Leased Premises, the Building, or Common
Area, failure to provide or interruption of services, failure to make repairs,
injury to person or property, or otherwise.

(c) All separate and personal liability of Landlord or any officer, director,
shareholder, member or partner thereof of every kind or nature, if any, is
hereby expressly waived by Tenant and by every person now or hereafter claiming
by, through, or under Tenant; and Tenant shall look solely to Landlord’s
interest in the Building and the proceeds of any insurance maintained by
Landlord in connection with the Building for the payment of any claim against
Landlord.

 

  27. DEFAULTS AND LANDLORD’S REMEDIES.

The following rights and remedies of the Landlord shall be cumulative, and none
shall exclude any other right or remedy allowed by law:

(a) If any voluntary or involuntary petition under any section of any bankruptcy
act shall be filed by or against Tenant, or any voluntary or involuntary
proceeding in any court or tribunal shall be instituted to declare the Tenant
insolvent or unable to pay Tenant’s debts, and in the case of an involuntary
petition or proceeding, the petition or proceeding is not dismissed within
thirty (30) days from the date it is filed, Landlord may elect, upon notice of
such election, to terminate this Lease, unless Tenant continues to pay rent and
adopts the Lease in such proceeding.

(b) If Tenant defaults in the payment of any installment of the rent and does
not cure the default within five (5) days after notice, or if Tenant defaults in
the prompt performance of any other provision of this Lease and does not cure
such other default within ten (10) days, or forthwith if the default involves a
hazardous condition, after written notice by Landlord, or if the leasehold
interest of Tenant be levied upon under execution or be attached by process of
law, or if Tenant makes an assignment for the benefit of creditors, or if a
receiver be appointed for any property of Tenant, or if Tenant abandons or
vacates the Leased Premises, Landlord may terminate this Lease and Tenant’s
right to possession of the Leased Premises or, without terminating this Lease,
forthwith terminate Tenant’s right to possession of the Leased Premises.

(c) Upon any termination of this Lease, or upon any termination of the Tenant’s
right to possession without termination of the Lease, Tenant shall immediately
vacate the Leased Premises and deliver possession to Landlord.

(d) If Landlord elects to terminate Tenant’s rights to possession only, without
terminating this Lease, Landlord may, at Landlord’s option, enter into the
Leased Premises, remove Tenant’s signs and other evidences of tenancy, and take
and hold possession thereof

 

15



--------------------------------------------------------------------------------

without such entry and possession terminating this Lease or releasing Tenant
from the obligation to pay the rent hereunder for the full Term. Upon and after
entry into possession without termination of this Lease, Landlord may relet the
Leased Premises or any part thereof for the account of Tenant for such rent, for
such time and upon such terms as Landlord in its sole discretion shall
determine, and Landlord shall not be required to accept any tenant offered by
Tenant or to observe any instructions given by Tenant about such reletting. A
reletting for a term longer than the then remaining Lease Term shall not
constitute an acceptance by Landlord of a surrender of this Lease or a waiver of
any of Landlord’s rights hereunder. In any such case, Landlord may make repairs,
alterations and additions in or to the Leased Premises, and redecorate the same
to the extent reasonably deemed necessary or desirable by Landlord, and Tenant
shall, upon demand, pay the cost thereof, together with Landlord’s expense of
the reletting. If the consideration collected by Landlord upon any such
reletting for Tenant’s account is not sufficient to pay monthly the full amount
of the rent reserved in this Lease, together with the costs of repairs,
alterations, additions, redecorating and Landlord’s expenses of reletting,
Tenant shall pay to Landlord the amount of each monthly deficiency upon demand.

(e) Any property which may be removed from the Leased Premises by the Landlord
pursuant to the authority of this Lease or of law, to which Tenant is or may be
entitled, may be handled, removed or stored by Landlord at the risk, cost and
expense of Tenant, and Landlord shall in no event be responsible for the value,
preservation or safekeeping thereof. Tenant shall pay to Landlord, upon demand,
any and all expenses incurred in such removal and all storage charges against
such property so long as the same shall be in Landlord’s possession or under
Landlord’s control. Any such property of Tenant not retaken from storage by
Tenant within thirty (30) days after the end of the Lease Term, however
terminated, shall be conclusively presumed to have been conveyed by Tenant to
Landlord under this Lease as a bill of sale.

(f) In the event Tenant defaults in the performance of any of the terms,
covenants, agreements or conditions contained in this Lease and Landlord places
the enforcement of this Lease, or any part thereof, or the collection of any
rent due, or to become due hereunder or recovery of the possession of the Leased
Premises in the hands of an attorney, or files suit upon the same, Tenant agrees
to pay Landlord reasonable attorney’s fees and expenses.

(g) Failure of Landlord to declare any default immediately upon occurrence
thereof, or delay in taking any action in connection therewith, shall not waive
such default, but Landlord shall have the right to declare any such default at
any time and take such action as might be lawful or authorized hereunder, either
at law or in equity.

(h) A default under the Branch Lease shall be a default under this Lease. In the
event of a default under the Branch Lease, Landlord may exercise against Tenant
or the Leased Premises all remedies provided for such a default under the Branch
Lease.

 

16



--------------------------------------------------------------------------------

  28. CONDEMNATION.

If the Leased Premises or Building shall be partially taken or condemned for any
public purpose to such an extent as to render a portion of the Leased Premises
untenantable, the rental provided for herein shall abate as to the portion
rendered untenantable. In the event the whole of the Leased Premises shall be so
taken or condemned, this Lease shall terminate as of the date of taking of
possession. All proceeds from any taking or condemnation of the Leased Premises
shall belong to and be paid to Landlord excepting any award expressly made to
Tenant by any governmental authority for the costs of or the removal of Tenant’s
stock, equipment and fixtures.

 

  29. DAMAGE AND DESTRUCTION TO THE LEASED PREMISES.

If the Leased Premises, the Building, or the Common Area is damaged or destroyed
by fire or other casualty, cause or condition whatsoever through no fault or
neglect of Tenant, its agents, employees, customers, invitees, visitors, or
contractors so as to cause the Leased Premises to be untenantable or to make it
impossible for Tenant to continue its normal business operations therein, a just
proportion of the rent herein reserved shall abate according to the extent the
full use and enjoyment of the Leased Premises are rendered impossible by reason
of such damage until such time as Landlord makes such portion of the Leased
Premises tenantable or usable for Tenant’s normal business operations, as the
case may be. If Landlord determines that such damage or destruction cannot be
repaired within one hundred and eighty (180) days so as to restore fully
Tenant’s use and enjoyment of the Leased Premises, Landlord may, by written
notice to the Tenant given within thirty (30) days after such damage, terminate
this Lease as to all the Leased Premises as of the date of such destruction, and
all rent owed up to the time of such destruction shall be paid by Tenant. If
Landlord does not exercise its right to terminate after such damage, Landlord
shall proceed with due diligence to restore Tenant’s full use and enjoyment of
the Leased Premises within one hundred and eighty (180) days from the date of
such destruction.

 

  30. CASUALTY INSURANCE.

Landlord shall maintain fire and extended coverage insurance on the Building,
including additions and improvements by Tenant that are required to be made by
Tenant under this Lease and which have become or are to become the property of
Landlord upon vacation of the Leased Premises by Tenant, Said insurance shall be
maintained with an insurance company authorized to do business in Tennessee in
amounts desired by Landlord and at the expense of Landlord and payments for
losses thereunder shall be made solely to Landlord. Tenant shall maintain at its
expense fire and extended coverage insurance on all of its personal property,
including removable trade fixtures, located in the Leased Premises and on all
additions and improvements made by Tenant and not required to be insured by
Landlord above, and Tenant shall provide Landlord with a current certificate
evidencing such coverage in form reasonably satisfactory to Landlord. If the
annual premiums to be paid by Landlord shall exceed the standard rates because
of Tenant’s operations, contents of the Leased Premises, or improvements with
respect to the Leased Premises beyond building standard, resulting in
extra-hazardous exposure, Tenant shall promptly pay the excess amount of the
premium upon request by Landlord as additional rent.

 

17



--------------------------------------------------------------------------------

  31. WAIVER OF SUBROGATION.

Anything in this Lease to the contrary notwithstanding, Landlord and Tenant each
hereby waive any and all rights of recovery, claim, action or cause of action,
against the other, its agents, officers, or employees, for any loss or damage
that may occur to the Leased Premises, or any improvements thereto, or to the
Building of which the Leased Premises are a part, or any improvements thereto,
or any personal property of such party therein, by reason of fire, the elements,
or any other cause which could be insured against under the terms of standard
fire and extended coverage insurance policies referred to in Section 30 hereof,
regardless of cause or origin, including negligence of the other party hereto,
its agents, officers or employees, and covenants that no insurer shall have any
right of subrogation against such other party.

 

  32. LIABILITY INSURANCE.

Landlord and Tenant shall each maintain comprehensive general public liability
insurance against claims for bodily injury, death or property damage occurring
in, on or about the parking areas, Building or the Leased Premises in a combined
single limit of not less than One Million Dollars ($1,000,000.00). Tenant’s
liability insurance shall be effected under policies and with insurers
satisfactory to Landlord and Tenant shall furnish Landlord with a certificate
evidencing such coverage that shall contain an undertaking by the insurer to
give Landlord ten (10) days prior written notice of any modification or
cancellation of the coverage afforded by such insurance.

 

  33. SUBORDINATION AND ATTORNMENT.

Tenant agrees that its rights hereunder shall be subordinate to the lien of any
mortgage or mortgages, or the lien resulting from any other method of financing
or refinancing, now or hereafter in force against the Building and to all
advances made or hereafter to be made upon the security thereof. Tenant shall,
in the event any proceeding is brought for the foreclosure of, or in the event a
deed is given in lieu of foreclosure of, any mortgage made by Landlord covering
the Building, attorn to the purchaser upon any such foreclosure or sale and
recognize such purchaser as the Landlord under this Lease, provided such
purchaser elects to adopt this Lease and gives Tenant written notice thereof.
Tenant agrees to execute any instruments evidencing such subordination and
attornment as may be reasonably required by the holder of any deed to secure
debt that encumbers the Building.

 

  34. MORTGAGEE PROTECTION.

Tenant agrees to give any mortgage and/or deed to secure debt holders, as to all
or a portion of the Building, a copy of any notice of default served upon
Landlord, provided that prior to such notice, Tenant has been notified in
writing (by way of notice or assignment of rents and leases, or otherwise) of
the addresses of such mortgage and/or deed to secure debt holders. Tenant agrees
not to declare Landlord in default or to exercise any remedies available by
virtue of Landlord’s default unless Tenant has given such mortgage and/or deed
of trust holders thirty (30) days after receipt of notice of such default or
such other amount of time as may be reasonably required to cure such default.

 

18



--------------------------------------------------------------------------------

  35. ESTOPPEL LETTER.

Tenant shall at any time, upon not less than ten (10) days’ prior written
request from Landlord, its successors or assigns, execute and deliver in form
and substance satisfactory to Landlord, its successors and assigns, and any
mortgagee or beneficiary under a deed to secure debt affecting the Leased
Premises, an estoppel letter certifying:

(a) The date upon which the Lease Term commences and expires;

(b) The date to which rent has been paid;

(c) That Tenant has accepted the Leased Premises and that all improvements have
been satisfactorily completed (or if not so accepted or completed, the matters
objected to by Tenant);

(d) That the Lease is in full force and effect and has not been modified or
amended (or if modified or amended, a description of same);

(e) That there are no defaults by Tenant under the Lease or any existing
condition with respect to which the giving of notice or lapse of time would
constitute a default;

(f) That Tenant has not received any concession;

(g) That Tenant has received no notice from any insurance company of any defects
or inadequacies in the Leased Premises;

(h) That Tenant has no options or rights other than as set forth in this Lease
or any amendment thereto described in such letter; and

(i) Such other matters as may be necessary or appropriate to qualify Tenant’s
response to any of the foregoing statements or which Landlord may reasonably
request.

If such letter is to be delivered to a purchaser of the Building, it shall
further include the agreement of Tenant to recognize such purchaser as Landlord
under this Lease, and thereafter to pay rent to the purchaser or its designee in
accordance with the terms of this Lease, Tenant acknowledges that any purchaser
or prospective mortgagee of the Building may rely upon such estopple letter and
that Landlord may incur substantial damages by reason of any failure on the part
of Tenant to provide such letter in a timely manner.

 

  36. ASSIGNMENT BY LANDLORD.

Landlord shall have the right to transfer and assign, in whole or in part, all
its rights and obligations hereunder and in the Building. In such event and upon
such transfer, no further liability or obligation shall accrue against the
assigning Landlord. The parties hereby specifically consent to the assignment of
this Lease to the holder of any deed to secure debt that encumbers the Building.

 

19



--------------------------------------------------------------------------------

  37. ASSIGNMENT OR SUBLEASE.

In the event Tenant should desire to assign this Lease or sublet the Leased
Premises or any part thereof, Tenant shall give Landlord at least thirty
(30) days prior notice, which shall specify the terms and effective date
thereof. Landlord shall have fifteen (15) days following receipt of such notice
to notify Tenant in writing that Landlord elects (a) to terminate this Lease as
to the space so affected as of the effective date specified by Tenant in which
event Tenant will be relieved on such effective date of all further obligation
hereunder as to such space, (b) to permit Tenant to assign or sublet such space,
subject, however, to subsequent written approval of the proposed assignee or
sublessee by Landlord, or (c) to refuse to consent (with reasonable cause only)
to Tenant’s proposed assignment or sublease and to continue this Lease in full
force and effect as to the entire Leased Premises, Tenant agrees to reimburse
Landlord for attorneys’ fees and expenses incurred by it in connection with its
review of such assignment or sublease. If Landlord should fail to notify Tenant
in writing of such election within such fifteen (15) day period, Landlord shall
be deemed to have elected option (b) above. If Landlord elects to exercise
option (b) above, Tenant agrees to provide, at its expense, direct access from
the assignment or sublease space to a public corridor of the Building as well as
any additional fire-safing required by applicable building codes. No assignment
or subletting by Tenant shall relieve Tenant of any obligation under this Lease.
Any attempted assignment or sublease by Tenant in violation of the terms and
covenants of this paragraph shall be void.

 

  38. GUARANTORS.

[Intentionally Omitted]

 

  39. MISCELLANEOUS PROVISIONS.

 

  (a) AMENDMENTS.

This Lease may not be altered or amended, except by an instrument in writing
signed by all parties hereto. Tenant agrees that it shall execute such further
amendments to this Lease as may be reasonably requested by any future holder of
a first mortgage on the Property, provided such amendments do not materially and
adversely affect the interest of Tenant under this Lease,

 

  (b) BINDING AGREEMENT.

This Lease shall be binding upon and inure to the benefit of the successors and
assigns of Landlord, and to the extent assignment may be approved by Landlord
under this Lease, Tenant’s successors and assigns.

 

  (c) GENDER; CAPTIONS.

The pronouns of any gender shall include the other genders, and either the
singular or the plural shall include the other, as the context hereof requires.
Captions are included herein for reference only and shall not affect in any way
the meaning and construction of this Lease.

 

20



--------------------------------------------------------------------------------

  (d) GOVERNING LAW.

This Lease shall be governed, construed and enforced in accordance with the laws
of the State of Tennessee.

 

  (e) ENTIRE AGREEMENT.

This Lease, and its Rules and Regulations attached to this Lease set forth the
entire agreement between Landlord and Tenant.

 

  (f) SEVERABILITY.

The invalidity or unenforceability of a particular provision of this Lease shall
not affect the other provisions of this Lease, and this Lease shall be construed
in all respects as if such invalid or unenforceable provision were omitted.

 

  (g) PAYMENT AND NOTICES.

All notices, offers, requests, demands, and other communications pursuant to
this Lease shall be given in writing by personal delivery, by prepaid first
class mail properly addressed with appropriate postage paid thereon, telecopier,
facsimile transmission, or overnight delivery, and shall be deemed to be duly
given and received on the date of delivery if delivered personally, on the third
day after the deposit in the United States Mail if mailed, upon acknowledgment
of receipt of electronic transmission if sent by telecopier or facsimile
transmission, or on the next day after delivery by overnight courier. Notices
shall be sent to Landlord and Tenant at the address specified in Section 1, or
to such other address as to which either party may have given the other ten
(10) days prior notice. Notwithstanding the foregoing, payments due Landlord
under the terms of this Lease shall be deemed to have been duly made only when
actually received by Landlord.

 

  (h) INTEREST OF TENANT IN THE LEASED PREMISES.

The Lease shall create the relationship of landlord and tenant between Landlord
and Tenant; no estate shall pass out of Landlord; Tenant has only a usufruct,
not subject to levy or sale.

 

  (i) NO RECORDATION.

Tenant shall not record this Lease without the express written consent of
Landlord.

 

21



--------------------------------------------------------------------------------

  (j) MULTIPLE COUNTERPARTS.

This Lease may be executed in multiple counterparts, each of which shall be
deemed an original.

40.    TENANT’S PRO RATA SHARE OF COMMON AREA MAINTENANCE, PROPERTY TAXES AND
INSURANCE.

Tenant shall pay its pro rata share, which is 55.5%, of increases in the cost of
Common Area Maintenance, Property Taxes, and Insurance for the Building and the
Property over the Base Year, which Base Year shall be calendar year 2010. The
terms Common Area Maintenance, Property Taxes and Insurance shall have the
meanings set forth in paragraphs 1(s), 1(t) and 1(u) above, respectively.
Landlord may, at its option, estimate the amount that Tenant will owe pursuant
to this paragraph, which Tenant will pay in equal monthly installments on the
first day of every month in addition to rent. After the end of each lease year,
Landlord shall provide to Tenant Landlord’s calculations of the amount owed by
Tenant for increases in Common Area Maintenance, Property Taxes and Insurance
for that lease year and the monthly payment to be paid by Tenant for the next
lease year. If there is any discrepancy between actual increases during the
previous lease year and the amount paid by Tenant based on Landlord’s estimate
for the previous lease year, Tenant will pay any deficiency to Landlord with the
next monthly rent payment and any overage will be used to adjust the estimated
payments for the next lease year.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed the foregoing Lease as of
the 1st day of April, 2010.

 

LANDLORD: RBC Center II, LLC By:   Shabnam Aminmadani Title: Chief Manager
TENANT: Reliant Bank By:   J. Daniel Dellinger Title: COO/CFO

 

23



--------------------------------------------------------------------------------

SCHEDULE 16 TO LEASE AGREEMENT

RULES AND REGULATIONS

Rule 1. Unless otherwise provided in the Lease to which this Schedule is
attached, no sign, picture, advertisement, or notice shall be displayed,
inscribed, painted or affixed on any part of the outside or inside of the
building, or on or about the Leased Premises, except on the glass of the entry
door of the Leased Premises, and then only of such color, size, style and
materials as shall be first specified by Landlord in writing. No “For Rent”
signs shall be displayed by Tenant, and no showcases, obstructions, signs,
flags, barber poles, statuary, or any advertising device of any kind whatever
shall be placed in front of the Property or in the passageways, halls, lobbies,
or corridors thereof by Tenant. Landlord reserves the right to remove all such
showcases, obstructions, signs, flags, barber poles, statuary, or advertising
devices and all signs other than those provided for, without notice to Tenant
and at Tenant’s expense.

Rule 2. Tenant shall not, without Landlord’s written consent, put up or operate
any steam engine, boiler, machinery or stove upon the premises, or carry on any
mechanical business therein, or use or allow to be used upon the demises oil
burning fluids, camphene, kerosene for heating, warming or lighting, or anything
(except as may be supplying the building for illuminating the premises). No
article deemed extra hazardous on account of fire and no explosives shall be
brought into the premises.

Rule 3. Upon the termination of the Lease, Tenant shall surrender to Landlord
all keys to the Leased Premises.

Rule 4. Safes, furniture, boxes or other bulky articles shall be carried onto
the Property or the Leased Premises only with written consent of Landlord first
obtained, and then only by means of the stairways, through the windows of the
building, or otherwise as Landlord may in writing direct, and at such times and
in such manner and by such persons as Landlord may direct. Safes and other heavy
articles shall be placed by Tenant in such places only as may be first specified
in writing by Landlord and any damage done to the property, the building or to
Tenant or to other persons taking a safe or other heavy article in or out of the
Leased Premises, from overloading a floor, or in any other manner shall be paid
for by Tenant.

Rule 5. Tenant shall not allow anything to be placed against or near the glass
in the partitions, between the Leased Premises and the halls or corridors of the
building, which shall diminish the light in, or prove unsightly from the halls
or corridors.

Rule 6. Tenant shall not allow anything to be placed on the outside without
window ledges of the Leased Premises, nor shall anything be thrown by Tenant or
its employees, out of the windows of the building or onto the common areas of
the Property.

 

24



--------------------------------------------------------------------------------

Rule 7. The water and wash closets and other plumbing fixtures shall not be used
for any purposes other than those for which they were constructed, and no
sweeping, rubbish, rags, or other substances shall be thrown therein. All
damages resulting from any misuse of the fixtures shall be borne by Tenant.

Rule 8. No bicycle or other vehicle, and no animal shall be brought into the
offices, halls, corridors, elevators, or any other parts of the building, by
Tenant, its agents or employees.

Rule 9. No person shall disturb the occupants of this or any adjoining building
by the use of any musical instruments, unseemly noises, whistling, singing or in
any other way.

Rule 10. The entrances, corridors, passages, stairways and elevators shall be
under the exclusive control of Landlord and shall not be obstructed, or used by
Tenant for any other purpose than ingress to and from the Leased Premises.

Rule 11. Canvassing, soliciting and peddling in the building are prohibited, and
Tenant shall cooperate to prevent the same.

Rule 12. All office and other equipment of any electrical or mechanical nature
shall be placed by Tenant in the Leased Premises in approved settings to absorb
or prevent any vibration noise or annoyance.

Rule 13. There shall not be used in any space, or in the public halls of the
building by Landlord or by any jobbers or others, in the delivery or receipt of
merchandise, any hand trucks, except those equipped with rubber tires and side
guards.

Rule 14. Landlord reserves the right in consultation with Tenant to make such
other and further reasonable rules and regulations as in its judgment may from
time to time be needful for the safety, care and cleanliness of the Leased
Premises, and for the preservation of good order therein, and any such other or
further rules and regulations shall be binding upon the parties hereto with the
same force and effect as if they had been inserted herein at the time of the
execution of this Lease.

Rule 15. Tenant shall provide a protective heavy plastic pad under all furniture
that is equipped with casters. Tenant shall also provide suitable protection
under all planters and flower pots which are placed on the carpeting.

Rule 16. Tenant is to assume all risk as to damage to articles moved and injury
to persons or public engaged or not engaged in such movement, including
equipment, property and personnel of Landlord if damaged or injured as a result
of acts in connection with carrying out this service for Tenant from time of
entering the Property to completion of work; and Landlord shall not be liable
for acts of any person engaged in, or any damage or loss to any of said Property
or persons resulting from any act in connection with such service performed for
Tenant.

Rule 17. Landlord will not be responsible for lost or stolen personal property,
equipment, money, or jewelry from the Property, the Leased Premises, or the
common areas regardless of whether such loss occurs when an area is locked
against entry or not.

 

25